DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 10/1/2020 in which Applicant lists claims 1-15 as being cancelled, and claims 16-33 as being new. It is interpreted by the examiner that claims 16-33 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The drawings were received on 10/1/2020.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/4/2020, 2/8/2022, 10/4/2022 were considered.
Claim Interpretation & Prior Art
As set forth on at least lines 31-32 of page 25 of the specification, a substantially larger temperature refers to a temperature greater than 10 degrees C  larger unless indicated differently.
The Examiner has cited particular columns and line number, paragraphs, and/or figures and elements in the references as applied to the claims for the convenience of the Applicant. Although the specified citation(s) are representative of the teachings in the art, and are applied to limitations within the individual claim(s), other passages and figures may additionally be applied since the cited prior art is relevant for all that they contain. Therefore, the specified citations should not be considered as an exhaustive list of teachings in the prior art which may be interpreted to read on the claim limitations, and other embodiments and citations in the cited prior art should also be considered as being relevant to the claimed limitations. It is requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the disclosed/claimed invention, as well as the context of the passages and figures as taught by the prior art or disclosed by the Examiner.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “without substantial damage” in claim 16 is a relative term which renders the claim indefinite. The term “without substantial damage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lines 34-35 on page 9 of the specification make it seem that a releasably bonded liner that can be cleanly removed from the optical film would be considered to be “removable from the optical film without substantial damage to the optical film”, whereas lines 36-37 of page 9 of the specification seem to indicate that a releasably bonded liner must also be removed from the optical film “with no visible damage to the optical film” to be considered “removable from the optical film without substantial damage to the optical film”. Line 37 on page 9 through line 16 on page 10 of the specification gives examples where a difference between a reflectance of the optical film at a location before and after a liner is removed is less than about 5%, or less than about 2%, or less than about 1%, and gives further examples where this reflectance before and after is with respect to “a reflectance greater than about 80% for normally incident light having a same predetermined wavelength and a same first polarization state”. However, no specific reflectance values or polarization states are set forth in at least claim 16. Given the plurality of values and circumstances for determining the difference in before and after reflectance values set forth in the specification, and the various embodiments for a cleanly/releasably removable liner, it cannot be clearly determined what constitutes “without substantial damage”. Therefore, the intended scope of claim 16 cannot be determined as the metes and bounds of the claim are not clear.
Additionally, claim 16 recites that the optical film is between the optical element and the liner, and that the liner is removable from the optical film without substantial damage to the optical film, but then goes on to recite a protective coating facing the liner. It is interpreted that “a protective coating facing the liner” is a protective coating between the liner and the optical film (see figure 2). Therefore it is not clear if the liner is actually removable from the protective coating instead of the optical film, and how to interpret that “the liner is removable from the optical film without substantial damage to the optical film”.
Claims 17-24 are rejected for inheriting the same deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ambur et al. US Patent Number 9,555,589 B1, of record (hereafter Ambur) in view of Lin et al. U.S. Patent Application Publication Number 2002/0111390 A1 (hereafter Lin) and Tait et al., U.S. Patent Number 6,991,695 B2, of record (hereafter Tait).
Regarding claim 16, as best understood, Ambur discloses an optical assembly (see at least element 610), comprising an optical element (see at least element 612) insert molded directly onto an optical stack (see at least elements 625 and 627, or 615 and 617, as well as col. 19, lines 15-45, and col. 47, lines 15-62 regarding Examples 6-8), the optical stack comprising an optical film (see at least elements 625 and 627, or 615 and 617, as well as col. 19, lines 15-45, and col. 47, lines 15-62 regarding Examples 6-8),
wherein the optical film comprises a protective coating facing the liner and having an average thickness of no more than 30 micrometers, and
wherein the protective coating comprises an at least partially cured composition, the composition comprising:
a) 70 to 96 weight percent of urethane (meth)acrylate compound having an average (meth)acrylate functionality of 2 to 9.5, based on the total weight of components a) to d);
b) 2 to 20 weight percent of (meth)acrylate monomer having a (meth)acrylate functionality of 1 to 2, based on the total weight of components a) to d), wherein the (meth)acrylate monomer does not comprise a urethane (meth)acrylate compound;
c) optional 0.5 to 2 weight percent of silicone (meth)acrylate, based on the total weight of components a) to d);
d) optional effective amount of photoinitiator;
e) optional inorganic nanoparticles; and
f) optional solvent.
Ambur does not specifically disclose a protective coating having an average thickness of no more than 30 micrometers, and
wherein the protective coating comprises an at least partially cured composition, the composition comprising:
a) 70 to 96 weight percent of urethane (meth)acrylate compound having an average (meth)acrylate functionality of 2 to 9.5, based on the total weight of components a) to d);
b) 2 to 20 weight percent of (meth)acrylate monomer having a (meth)acrylate functionality of 1 to 2, based on the total weight of components a) to d), wherein the (meth)acrylate monomer does not comprise a urethane (meth)acrylate compound;
c) optional 0.5 to 2 weight percent of silicone (meth)acrylate, based on the total weight of components a) to d);
d) optional effective amount of photoinitiator;
e) optional inorganic nanoparticles; and
f) optional solvent.
However, Lin teaches a protective coating suitable for use on optical assemblies (see at least the abstract and paras. [0001], [0026]) wherein the protective coating has an average thickness of no more than 30 micrometers (see at least para. [0042]), and
wherein the protective coating comprises an at least partially cured composition (see at least para. [0043]), the composition comprising:
a) 70 to 96 weight percent of urethane (meth)acrylate compound having an average (meth)acrylate functionality of 2 to 9.5, based on the total weight of components a) to d) (see at least the abstract and paras. [0008]-[0014], [0026]-[0028], [0030]);
b) 2 to 20 weight percent of (meth)acrylate monomer having a (meth)acrylate functionality of 1 to 2, based on the total weight of components a) to d), wherein the (meth)acrylate monomer does not comprise a urethane (meth)acrylate compound (see at least the abstract and paras. [0008]-[0014], [0026]-[0028], [0030]);
c) optional 0.5 to 2 weight percent of silicone (meth)acrylate, based on the total weight of components a) to d);
d) optional effective amount of photoinitiator (see at least the abstract and paras. [0008]-[0014], [0026]-[0028], [0030], [0033]);
e) optional inorganic nanoparticles (see at least the abstract and paras. [0008]-[0014], [0026]-[0028], [0030], [0032]); and
f) optional solvent (see at least the abstract and paras. [0008]-[0014], [0026]-[0028], [0030], [0032], [0039]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical assembly of Ambur to include the teachings of Lin so that the optical assembly includes a protective coating having an average thickness of no more than 30 micrometers, and wherein the protective coating comprises an at least the partially cured claimed composition, for the purpose of giving the optical assembly improved abrasion and impact resistance (para. [0026] of Lin) while having a reasonable expectation of success.
Ambur in view of Lin does not specifically disclose a liner wherein the optical film is disposed between the optical element and the liner, the liner being removable from the optical film without substantial damage to the optical film.
However, Tait teaches an optical apparatus including polymeric multilayer optical films wherein the apparatus may include a liner being removable from the optical film without substantial damage to the optical film (see at least the abstract, figures 1, 3 and 4, elements 42 and/or 44, as well as col. 2, lines 10-39, and col. 7, line 36 through col. 8, line 48; It is noted that at least page 9, lines 22-25 of the instant disclosure states that Tait teaches a suitable liner).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical assembly of Ambur and Lin to include the teachings of Tait so that the optical assembly includes a liner integrally formed on the optical film such that the liner is removable from the optical film without substantial damage to the optical film, for the purpose of using a well-known type of liner for its intended use of covering at least a portion of an optical film without damaging the optical film.
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
It is noted that the limitations “an optical element insert molded directly onto an optical stack” are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citations of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Regarding claim 18, as best understood, Ambur in view of Lin and Tait discloses the limitations of claim 16, and for each location over at least 80% of a total area of the optical film, a difference between a reflectance of the optical film at the location before and after the liner is removed is less than about 5% (see at least the optical film of Ambur, the protective coating of Lin, and the liner of Tait as set forth in the combination above, and wherein a removable liner removed from the protective coating is understood to not change a reflectance of an optical film below the protective coating).
Additionally, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Ambur, Lin and Tait are the same as that recited in claim 16, and the process of forming the optical assembly by insert molding the optical element directly onto the optical stack is the same as recited in claim 16, then it is expected that the optical assembly provided by Ambur, Lin and Tait would have the same results as claimed. Specifically, it is expected that the liner of Tait being a suitable liner as recited in the instant disclosure (see at least page 9, lines 22-25 of the instant disclosure states that Tait teaches a suitable liner), would perform such that “for each location over at least 80% of a total area of the optical film, a difference between a reflectance of the optical film at the location before and after the liner is removed is less than about 5%”, since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 19, as best understood, Ambur in view of Lin and Tait discloses the limitations of claim 16, and that a melting temperature of the optical element is at least 50 °C larger than a glass transition temperature of the optical film (see at least col. 47, lines 15-62 regarding Examples 6-8 of Ambur).
Allowable Subject Matter
Claims 17, 20-24 would be objected to as being dependent upon a rejected base claim, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 112 rejections set forth above.
Claims 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 25 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical assembly including a first optical element injection insert molded directly onto the optical film, the optical film comprising a plurality of alternating polymeric layers reflecting or transmitting light primarily by optical interference, each location over at least 80% of a total area of the optical film having a reflectance greater than about 80% for normally incident light having a same predetermined wavelength and a same first polarization state, and a protective layer facing away from the first optical element and having the claimed composition, as generally set forth in claim 25, the device including the totality of the particular limitations recited in claim 25.
Claims 26-29 depend from claim 25 and therefore are allowable for at least the same reasons as claim 25.
Claim 30 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical assembly including an integrally formed multilayer optical film, the optical film comprising a plurality of alternating polymeric layers reflecting or transmitting light primarily by optical interference, each location over at least 90% of a total area of the optical film having a reflectance greater than about 90% for normally incident light having a same predetermined wavelength and a same first polarization state; and an optical element insert molded directly onto the optical film, the optical film being diffusion bonded to the optical element, wherein the optical film comprises a protective coating, and having the claimed composition, as generally set forth in claim 30, the device including the totality of the particular limitations recited in claim 30.
Claims 31-33 depend from claim 30 and therefore are allowable for at least the same reasons as claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Yamamoto et al., US 6,613,433 B2 discloses heat adhering/thermal bonding/diffusion bonding resin sheet layers to a thermoformed resin layer (col. 1, lines 22-60; col. 7, lines 51-65; col. 8, lines 49-65);
Weber et al., US 2015/0146166 A1 discloses forming a polymeric interference filter with a lens by injection insert molding and incorporating the lens in eyewear frames (paras. [0100]-[0104]);
Gallina et al., US 2017/0299898 A1 forming a functional stack with a lens by injection insert molding, thermal welding, and incorporating the lens in eyewear frames (fig 1A, paras. [0018]-[0021], [0038]-[0039], [0052]-[0053], [0061]);
Coonce et al., US 2021/0221080 A1 claims a similar curable composition (claims 15-27);
Klun et al., US 11,065,855 B2 claims a similar optical assembly (claims 1-20); and
Ambur et al., US 2021/0208320 A1 claims a similar optical assembly (claims 16-23, 25-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/6/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872